Citation Nr: 0636516	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for a neurological 
condition of the left toes, claimed on a direct basis, and as 
secondary to a low back injury.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1965 to January 
1968.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Phoenix, Arizona, that denied the benefits sought on 
appeal.  The veteran's appeal initially included a claim for 
service connection for a thyroid condition but this was later 
withdrawn in a July 2003 statement by the veteran.  38 C.F.R. 
§ 20.204 (2006).  His appeal also initially included claims 
for service connection for bilateral hearing loss and 
bilateral tinnitus.  In May 2005 the veteran was granted 
service connection for each of these claims.  As such, the 
issues of bilateral hearing loss and tinnitus are no longer 
currently before the Board.

In June 2004 the Board remanded the matter for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The veteran's neurological condition of his left toes was 
not incurred in or aggravated by active military service, and 
is not secondary to any service-connected disability.  

2.  Residuals of the veteran's low back injury were not 
manifested during service and are not otherwise shown to be 
causally or etiologically related to service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological 
condition of the left toes have not been met.  38 U.S.C.A. 
§§101(24), 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2006).

2.  The criteria for service connection for residuals of a 
low back injury have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

A.	Neurological Condition of the Left Toes
The veteran contends his left toes were injured as the result 
of his feet having high arches and having to wear combat 
boots continuously during basic training.  In his Notice of 
Disagreement the veteran also contends his toe injuries are 
secondary to a spinal injury he suffered when being knocked 
off a vehicle during service.  The RO, in the August 2002 
rating decision, Statement of the Case and first Supplemental 
Statement of the Case, characterized the issue as secondary 
to a knee condition.  It does not appear the veteran ever 
contended his toe problems are related to a knee condition.

The veteran's claim meets the first requirement for service 
connection because the June 2005 VA examiner diagnosed the 
veteran with neuropathy of the third left toe.  However, 
service medical records do not show any complaints of or 
treatment for any problem with the veteran's feet.  At his 
separation examination, the examiner found the veteran's feet 
to be normal on clinical evaluation.  The only evidence 
supporting the in-service incurrence of the veteran's toe 
problem is a statement from his former wife indicating she 
remembers the veteran having the problem in service and 
subsequent to service.  When weighed against the finding of 
the separation examination, the Board must find this evidence 
is insufficient for the second requirement of service 
connection.  The claim also fails the third requirement for 
service connection because there is no objective medical 
nexus opinion associated with the file.  The June 2005 VA 
examiner was unable to provide a nexus opinion given the lack 
of verification of the complained of problems in the service 
medical records.  

The veteran's claim also fails the requirements for secondary 
service connection.  As discussed below, the back injury is 
not a service connected injury with which the veteran's 
neuropathy may be associated.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his toe condition 
is related to service.  The veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.



B.	Residuals of a Low Back Injury
The veteran contends he injured his back when he was thrown 
from a vehicle in service.  The veteran testified at the 
hearing that a hot shell casing went down his shirt, causing 
him to fall off a vehicle and injure his back. 

The veteran's claim fails the requirements for service 
connection.  As for the first requirement, the June 2005 VA 
examiner found the veteran has a muscle spasm of his lumbar 
spine.  Service medical records do not reveal a back problem 
incurred in service and the veteran's separation examination 
showed a normal clinical evaluation of his spine.  Again, the 
only statement in support of the in-service incurrence of his 
condition is the veteran's former wife's statement of such.  
The June 2005 VA examiner found his back condition is not 
related to service, based, in part, on x-ray findings.  For 
these reasons, the Board finds the veteran's claim fails he 
requirements for service connection.  The veteran's arguments 
in support of his claim are insufficient as noted previously.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's representative claims the June 2005 VA 
examination constituted a violation of the Board's June 2004 
remand and seeks another remand, claiming the examiner does 
not  explain why the veteran's back could not have been 
injured in his fall from the vehicle in service and because a 
goniometer was not used in the examination.  The Board finds 
no such violation.  The examiner was able to sufficiently 
examine the veteran's back without the use of a goniometer.  
The examiner explained it was unlikely the condition was 
incurred in service because there were no significant 
injuries to the disk or spine on x-ray examination, and 
suggested the veteran's condition is a chronic degeneration 
rather than residuals of a significant injury.   The evidence 
is against the veteran's claim for service connection.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in October 2001 and June 2004.  While this 
notice does not provide any information concerning the 
evaluations or the effective dates that could be assigned 
should service connection on these claims be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denials of service connection, the veteran 
is not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

Service connection for a neurological condition of the left 
toes is denied.

Service connection for residuals of a low back injury is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


